CERTIFICATE OF AMENDMENT
TO THE CERTIFICATE OF INCORPORATION
OF
TECHNISCAN, INC.

TechniScan, Inc. (the “Corporation”), does hereby certify that the Corporation’s
Certificate of Incorporation originally filed with the Delaware Secretary of
State on September 4, 2009, as amended on October 8, 2009 and as further amended
on October 9, 2009, is hereby amended pursuant to Section 242 of the General
Corporation Law of the State of Delaware.

The Corporation does hereby further certify that this Certificate of Amendment
was duly adopted by the Corporation’s Board of Directors and by the stockholders
of the Corporation in accordance with the applicable provisions of Section 242
of the General Corporation Law of the State of Delaware.

The Certificate of Incorporation of the Corporation, as amended, is further
amended as follows:

Article 4 of the Certificate of Incorporation, as amended, shall be deleted in
its entirety and replaced with the following:

“The total number of shares of all classes of stock which the Corporation shall
have the authority to issue is 150,000,000 shares of common stock, par value
$0.001 per share (the “Common Stock”).

Upon the effectiveness of the Certificate of Amendment of the Certificate of
Incorporation (the “Effective Time”), each 4 shares of Common Stock (“Old Common
Stock”), issued and outstanding immediately prior to the Effective Time will
automatically and without any action on the part of the respective holders
thereof, be combined and reclassified into one (1) share of Common Stock (the
“New Common Stock”) (and such combination and conversion, the “Reverse Stock
Split”). Notwithstanding the immediately preceding sentence, no fractional
shares of New Common Stock shall be issued to the holders of record of Old
Common Stock in connection with the Reverse Stock Split and the Corporation
shall not recognize on its stock record books any purported transfer of any
fractional share of New Common Stock. In lieu thereof, all fractional shares
will be rounded up to the next whole share on a certificate basis to holders
thereof who would otherwise be entitled to receive fractional shares, except for
the provisions hereof, upon surrender of certificates representing those shares
to the Corporation’s transfer agent. The ownership of such fractional interests
shall not entitle the holder thereof to any voting, dividend or other right,
except the right to receive payment therefor as described above. Each stock
certificate that, immediately prior to the Effective Time, represented
            shares of Old Common Stock shall, from and after the Effective Time,
automatically and without the necessity of presenting the same for exchange,
represent that number of whole shares of New Common Stock into which the
            shares of Old Common Stock represented by such certificate shall
have been reclassified as set forth above, provided, however, that each holder
of record of a certificate that represented shares of Old Common Stock shall
receive, upon surrender of such certificate, a new certificate representing the
number of whole shares of New Common Stock into which the shares of Old Common
Stock represented by such certificate shall have been reclassified.”

The remainder of the Certificate of Incorporation, as amended, shall remain
unchanged and in full force and effect.

IN WITNESS WHEREOF, the Corporation has caused this Certificate of Amendment to
be signed on June 18, 2010.

TECHNISCAN, INC.

/s/ David C. Robinson



    Name: David C. Robinson
Title: Chief Executive Officer

STATE OF DELAWARE

CERTIFICATE OF CORRECTION
OF
TECHNISCAN, INC.

TechniScan, Inc., a corporation organized and existing under and by virtue of
the General Corporation Law of the State of Delaware.

DOES HEREBY CERTIFY:

1. The name of the corporation is TechniScan, Inc.



2.   That a Certificate of Amendment to the Certificate of Incorporation was
filed by the Secretary of State of Delaware on June 18, 2010 and that said
Certificate of Amendment requires correction as permitted by Section 103 of the
General Corporation Law of the State of Delaware.



3.   The Certificate of Amendment was not correct because it did not specify an
effective time subsequent to the time it was filed.



4.   The Certificate of Amendment is hereby corrected to provide for an
effective time of, and it shall become effective on, June 28, 2010.

IN WITNESS WHEREOF, said corporation has caused this Certificate of Correction
to be signed this 22nd day of June, 2010.

TechniScan, Inc.

By: /s/ Steven K. Passey
Name: Steven K. Passey
Title: Chief Financial Officer


